                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 20-8-BLG-DLC-1

                    Plaintiff,
                                                 ORDER GRANTING
vs.                                              MOTION TO RESET
                                                 ARRAIGNMENT
BRADEN CHARLES LOSING,

                    Defendant.




      Before the Court is Plaintiff’s Motion to Reset Arraignment. (Doc. 8.)

Plaintiff requests the Court to vacate and reset the arraignment presently scheduled

for February 11, 2020 and reset the hearing for an earlier date due to an unexpected

earlier transport. (Id.) Accordingly,

      IT IS ORDERED that the arraignment presently scheduled for February 11,

2020 is hereby VACATED and reset for January 30, 2020 at 9:00 a.m.

      DATED this 28th day of January, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
